       Case 1:18-cv-09352-AJN-SN Document 107 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                          11/11/20
SOUTHERN DISTRICT OF NEW YORK


  Blockchain Technologies Corp.,

                       Plaintiff,
                                                                18-cv-9352 (AJN)
                 –v–
                                                                     ORDER
  RVH, Inc., et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:
       The post-discovery conference currently scheduled for November 20, 2020 at 3 p.m. is
hereby adjourned to December 11, 2020 at 3 p.m.


       SO ORDERED.


 Dated: November 11, 2020
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
